Citation Nr: 1733851	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-16 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than October 1, 2010 for the award of nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1972 to September 1975.  The Veteran died in May 2007.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 Administrative Decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that granted nonservice-connected death pension benefits, effective October 1, 2010.  

The appellant had an April 2017 Travel Board hearing with the undersigned Veterans Law Judge.  Unfortunately, the appellant was unable to attend the hearing, but her representative indicated that such satisfied her request for a hearing.  Accordingly, the Board will proceed with adjudication of her claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in May 2007.  

2.  The earliest document in the claims file that may be accepted as a claim filed for nonservice-connected death pension benefits was received on September 30, 2010.  
CONCLUSION OF LAW

Entitlement to an effective date prior to October 1, 2010, for the award of death pension benefits is not warranted.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits are generally available for surviving spouses of wartime veterans whose death was not service connected.  38 U.S.C.A. § 1541(a).  

Claims for VA nonservice-connected death pension benefits received after December 10, 2004, are awarded effective from the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3).  Payment of monetary benefits will commence the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.  

In this case, the Veteran died in May 2007.  On September 30, 2010, the RO received from the appellant a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child).  In October 2010, the RO granted the appellant's claim for nonservice-connected death pension benefits, and assigned an effective date of October 1, 2010, the first day of the month following the date the appellant's claim was received by the RO.  

The appellant contends that she is entitled to an award of nonservice-connected death pension benefits, contending she originally filed for such in approximately 2007 or 2008.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also June 2012 VA Form 9.  

After a review of the evidence of record, the Board finds that the first communication from the appellant seeking entitlement to nonservice-connected death pension benefits was the September 30, 2010 VA Form 21-534.  There is no evidence of, and the appellant has not produced any copies of, documents showing she applied for death pension benefits prior to September 30, 2010.  The most probative evidence of record shows that she filed her initial claim for death pension benefits on September 30, 2010.  While the Board is sympathetic to the appellant's situation, and her belief that she may have filed a claim for death pension benefits in approximately 2007 or 2008, there is simply no evidence to support her statement.  Accordingly, the appellant's must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date earlier than October 1, 2010 for the award of nonservice-connected death pension benefits is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


